Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the following communications: filing of an RCE and amendment and remarks on 2/22/2022. The present application is being examined under the pre-AIA  first to invent provisions. 

2. 	Claims 2-26 are pending in the case. Claim 1 is cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
 
Response to Arguments
3. 	Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. As to the argument that claim 2 precludes an argument that “in response to detecting operation” ceasing to display the widget” the Examiner disagrees. In at least Unger, once the user (para 59) opens the Outlook application, it could open to full mode and in effect cease to display the widget and do so without further input from the user. Thus, for this first reason applicants arguments are not persuasive. In addition, the Examiner added the teachings of Oran that shows a windows auto-hide function occurs of a widget once a window is opened, which provides a teaching in the art of a element that would upon activating a function cease to display the widget providing the shortcut and open a window. Therefore, for these reasons applicants arguments are not persuasive as to the allowance of claims 2-26. 


Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
5. 	Claim 2-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Unger et. al. U.S. Publication No. 20030071851 published Apr. 17, 2003 in view of Bittinger et. al. U.S. Patent No. 5923326 issued July 13, 1999 in further view of Oran et. al. U.S. Patent No. 5920316 issued July 6, 1999. . 
In regard to Independent claim 2, Unger teaches a method comprising: at an electronic device including a display, one or more input devices, one or more processors, and non-transitory memory (See fig. 2, processor, memory and device): 
displaying, on the display, a user interface that includes a plurality of icons; receiving, via the one or more input devices, a sequence of one or more inputs that includes an input detected while displaying at least a portion of the user interface that includes the plurality of icons (See as shown in figure 3, icons are displayed on the user interface where a user can click on an icon (See Para 3, 39, 44)). Unger teaches the user can select the icons on a display. 

    PNG
    media_image1.png
    567
    821
    media_image1.png
    Greyscale

in response to receiving the sequence of one or more inputs, displaying, on the display, a widget overlaid on a portion of the user interface that includes the plurality of icons, wherein the widget is displayed at a portion of the user interface that was previously occupied by one or more of the plurality of icons, wherein the widget corresponds to an application on the device, wherein the widget includes information from the application, and wherein the widget includes an element, (See fig. 4 -13, Para 55-71).  Unger discloses the user can manipulate and open the control pad application that is overlaid on a portion of the user interface that includes icons and can be moved to different location as a window, which would overlap the icons on the interface. Moreover, as shown Unger teaches icons in windows 400 and 402 control an application that launches an application (Para 59, for example). 
detecting activation of the element (See Para 59). Unger detects the activation of the element in the widget because the user clicks button 602 causing control pad 218 to launch a mail application such as Outlook or Netscape Messenger. This is a detectable event because a response occurred to open an application. When the user runs Outlook in response to detecting activation of the element, ceasing to display the widget and displaying the application because Outlook could be opened to full view and simply overlap the widget.  
Nonetheless, Unger does not specifically teach or suggest:
the application which, in response to detecting activation of the element, ceasing to display the widget and displaying the application. 
Nonetheless, Bittinger teaches or suggests closing or opening the docked widget or foster window when the user performs a function on the main widget. Bittinger teaches the access bars can be located on the edges of each window 14a, b and c. (Col. 5, top). In response to a window opening fully, such during an application activation, Bittinger teaches the dock is converted to an access bar, or as shown in Unger, a bar on the edge or top of the screen. Bittinger also teaches automatically converting to minimal from a second window in response to a first window being maximized.(See col. 3, lines 10-20). Further, as shown in figure 2, Bittinger teaches common controls of the window 36 a-c for minimizing, maximizing and closing the window (col. 5, lines 20-35). Therefore, Bittinger suggests upon activation the prior dock is no longer displayed as a docked window and thus removing it from the application (col. 7). Bittinger teaches other intercepted inputs can cause the similar function to occur (col. 7). Bittinger also suggests the widget can be closed when sensing of the opening of an application (col. 7, lines 55-67). Thus, the combination of Unger windows 400 and 402 that can open another full application (e.g. outlook) with Bittinger window would allow for moving the widget to the edge or ceasing to display it while displaying the application. 

In the alternative, Oran is provided to show how the skilled artisan at the time of the invention would understand displaying a widget with a button to activate an application and in response to activating said chosen application then specifically ceasing to display the widget and displaying the application. Oran is analogous art to the present application in displaying icons and when the user opens a window. Oran teaches the operating system monitors and controls the display of the taskbar in response to opening of windows (col. 9, lines 1-30).  Thus, in combination with Unger’s (Para 59) activation of a Outlook application with Oran’s simple menu selection would reflect the widget cease to be displayed and a display of an application 
Accordingly, it would have been obvious to the skilled artisan at the time of the invention having the teachings of Unger, Oran and Bittinger in front of them to modify the windows of Unger with the windows of Bittinger so as to close a secondary widget displaying a window when a primary application is opening. The motivation to combine Unger with Bittinger comes first from Unger that today’s user interfaces use a variety of windows and icons to control a program (Para 3) in 
With respect to dependent claim 3, Unger teaches the method wherein the application has a state based on a state of the widget (See fig. 6, state as signed on or online button 314 or figure 11, as a state of connected).  
With respect to dependent claim 4, Unger teaches the method wherein displaying the user interface that includes the plurality of icons includes displaying the plurality of icons in a multi-row, multi-column array (See figure 4-6, icons in area 400 are in column and multiple rows).  
With respect to dependent claim 5, Unger teaches the method wherein the plurality of icons includes one or more folder icons (Para 43, 50-52)  
With respect to dependent claim 6, Unger teaches the method wherein displaying the widget includes displaying an animation introducing the widget (Para 49).  
With respect to dependent claim 7, Unger teaches the method wherein displaying the widget includes concurrently displaying a plurality of widgets and multiple icons of the plurality of icons (Fig. 4-13). Unger displays multiple icons concurrently.  
With respect to dependent claim 8, Unger teaches the method wherein displaying the widget includes concurrently displaying a plurality of widgets at respective portions of the user interface that were previously occupied by respective sets of one or more of the plurality of icons (See windows 400 and 402, Fig. 11-13), as shown the windows are widgets that extend from the control panel that are displayed over other icons on the desktop. The user can configure any number of icons to be displayed in the desktop 300.   
dependent claim 9, as indicated in the above discussion Unger in view of Bittinger teaches each element of claim 1.
Unger expressly discloses a plurality of elements associated with application on the device.   
Unger does not teach the method wherein displaying the widget includes concurrently displaying the widget and a dock 
However, Bittinger teaches a docked element that that is associated with other applications (col. 2, lines 45-67). Bittinger teaches the (fig. 4a) dock or foster window includes buttons and control (col. 6, col. 8, lines 1-35) and can enhance the function of the connected window. The combination of Bittinger dock and Unger window 400 and 402 would allow for the widget to concurrently display a minimized bar (fig. 4a, 50) with the widget. 
Accordingly, it would have been obvious to the skilled artisan at the time of the invention having the teachings of Unger and Bittinger in front of them to modify the windows of Unger with the windows of Bittinger so as to close a secondary widget displaying a window when a primary application is opening. The motivation to combine Unger with Bittinger comes first from Unger that today’s user interfaces use a variety of windows and icons to control a program (Para 3) in which windows include standard open, close and minimize controls. Further motivation comes from Bittinger where Bittinger suggests moving a widget to the side of a display when a window is open or maximized (col. 7) thus ceasing to display the widget and to use selectable options to control the application programs (col. 8, lines 25-35). 
With respect to dependent claim 10, Unger teaches the method, wherein the widget includes an element which, when activated, causes the device to display a settings user interface for the widget (See Para 50, 63). 
With respect to claims 11-19,  claims 11-19 reflect a device comprising instructions stored in memory and executable by a processor in a substantially similar manner as those in claims 2-10, 
With respect to claims 20-21,  claims 20-21 reflect a non-transitory computer readable medium comprising instructions executable by a processor in a substantially similar manner as those in claims 2-3, thus in view of the following are rejected along the same rationale. Unger teaches a device Fig. 2, with a processor 200, and a memory 202 connected to an input device 212 and a display 214. 

With respect to claim 22-24, as indicated in the above rejection Unger with Bittinger teach each element of claim 2 and 20. 

Unger with Bittinger teach while displaying the widget at the portion of the user interface that was previously occupied by one or more of the plurality of icons, receiving a sequence of one or more additional inputs directed to one of the plurality of icons; (See fig. 4 -13, Para 55-71).  Unger discloses the user can manipulate and open the control pad application that is overlaid on a portion of the user interface that includes icons and can be moved to different location as a window, which would overlap the icons on the interface. Moreover, as shown Unger teaches icons in windows 400 and 402 control an application that launches an application (Para 59, for example). 
Unger however does not teach or suggest:
the application which, when activated, causes the device to cease to display the widget and display the application

Nonetheless, Bittinger teaches or suggests closing or opening the docked widget or foster window when the user performs a function on the main widget. Bittinger teaches the access bars 
	Unger teaches standard controls for controlling the application windows (Para 3) (see Nf, page 4) and where for example (fig. 6) where the user selects compose icon from within the application window 402 causes the full email application to open which at least would place the application over said control pad application so as to allow the user to allow the completion of the email. The claims simply refer to when an element is activated allowing for input to be interpreted as taking one or more forms. The claim do not specifically state events before, during or after the activation that preclude the user having opened the email application and then minimized the control pad icon to cease to being displayed. Specifically when the in the response input of the entire limitation includes the sequence of one or more inputs. Further, the Examiner relies on Bittinger to disclose how the activation of an application would cause the previous application to cease in being displayed. As explained in Bittinger, a foster window is automatically removed when the primary application is terminated (col. 7). Further, when the primary application is manipulated or resized then the foster window can be placed on a toolbar or cease to be being displayed. Thus, as shown in Unger a foster window of an application (e.g. browser displaying bookmarks, or email application of Unger allowing the user to compose a message)(Fig 6) have an element that when activated cause the main application to open. Bittinger teaches when the primary application is opened to full size (e.g. opening step of Unger) then the foster window is minimized or ceased to be displayed in response to the single input (col. 7). As stated in Bittinger, col 7, the foster window can be displayed independent of the main program window and can 
That said, Unger in view of Bittinger do not teach:
in response to receiving the sequence of one or more inputs, inactivating the plurality of icons or changing an appearance of the plurality of icons to indicate that the plurality of icons is inactive.

However,  Oran teaches a series of input that would result in the icons of the (widget) being inactivated through (fig 18) to show the icons as removed from the shortcut menu, which would indicate to the user that the icons are inactive. Thus, Oran shows an appearance change to said previously displayed icons and they are no longer displayed. (col. 11, lines 11-41). Oran is analogous art to the present application in displaying icons and windows and allowing manipulation thereof (col. 1, lines 20-67). Oran shows an example of the examiners position outlined above where the user selects a button from a window or widget(taskbar) and the opens in full mode (see fig. 4). As explained in Oran, said operation is responsive to a click to open a window on a button in the widget area (col. 6, lines 20-67). The net effect, is a window (fig. 4) that covers the icons that were displayed in figure 3. Oran shows Oran shows as is understood in the art, that the taskbar, is actually a window (col. 5, lines 40-45). As shown in figure 10, said (widget) can be dragged to different sides of the interface (See right side, top left side, etc.) )Fig. 10a-c. In Oran the user can control when the widget presents options to the user (fig. 16a) where the menu pops up and can cover the icons previously displayed on the desktop (16b). The user can select when the user opens a window. Oran teaches the operating system monitors and controls the display of the taskbar in response to opening of windows (col. 9, lines 1-30).  Thus, in combination with Unger’s (Para 59) activation of a Outlook application with Oran’s simple menu selection would reflect the widget cease to be displayed and a display of an application 
Accordingly, it would have been obvious to the skilled artisan at the time of the invention having the teachings of Unger, Oran and Bittinger in front of them to modify the windows of Unger with the windows of Bittinger so as to close a secondary widget displaying a window when a primary application is opening. The motivation to combine Unger with Bittinger comes first from Unger that today’s user interfaces use a variety of windows and icons to control a program (Para 3) in which windows include standard open, close and minimize controls. Further motivation comes from Bittinger where Bittinger suggests moving a widget to the side of a display when a window is open or maximized (col. 7) thus ceasing to display the widget and to use selectable options to control the application programs (col. 8, lines 25-35). The motivation to combine Unger and Oran comes from Oran to automatically hide the widget or cease to display the widget once a window is opened so as to allow users to exploit more available open space on the video display. 

claims 25-26, as indicated in the above discussion Under in view of Bittinger in view of Oran teaches each element of claim 2 and 25. 
Unger teaches when the user opens the Outlook application, that it is displayed so that the user can compose messages (para 59) and displaying the Outlook application is done without any further input. In combination, as shown in Oran with the autohide feature, as soon as a window is opened the widget is hidden without additional input (col. 15, lines 1-67).  
  Accordingly, it would have been obvious to the skilled artisan at the time of the invention having the teachings of Unger, Oran and Bittinger in front of them to modify the windows of Unger with the windows of Bittinger so as to close a secondary widget displaying a window when a primary application is opening. The motivation to combine Unger with Bittinger comes first from Unger that today’s user interfaces use a variety of windows and icons to control a program (Para 3) in which windows include standard open, close and minimize controls. Further motivation comes from Bittinger where Bittinger suggests moving a widget to the side of a display when a window is open or maximized (col. 7) thus ceasing to display the widget and to use selectable options to control the application programs (col. 8, lines 25-35). The motivation to combine Unger and Oran comes from Oran to automatically hide the widget or cease to display the widget once a window is opened so as to allow users to exploit more available open space on the video display. 


	

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179